Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Abstract

*Applicant should note and correct the following:

Applicant is reminded of the proper language and format of an Abstract of 
the Disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 250 words. The printer will no longer accept Abstracts that are more than 25 lines, regardless of the number of words. The form and legal phraseology often used in patent claims, such as "means" and "said", should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20080103340 paragraph [0012] and paragraph [0013] in view of US Pub 20100154376.
Applicants claim 1 is directed to a bio-based MEG composition comprising: monoethylene glycol (MEG); and from about 1 ppm to about 5000 ppm of 1, 2-propanediol 1,2-butanediol, 1,2-pentanediol1,2-hexanediol 1,2-cyclopentanediol and 2—(5-methyltetrahydro-2-furanylmethoxylethanol.


It is noted that the additional diols are not listed in the alternative and are thus interpreted to be present in each instance. Although the reference US Pub 20080103340 is directed to a process after the formation of the biobased polyester is made, note the biobased polyester is in fact made from the same or similar components as claimed using the same amounts. For example,  in paragraph [0012], the reference  US Pub 20080103340 describes the preparation of the bioderived composition via 
“reacting bioderived polyol feedstock selected from hydrogenolysis product which comprises a mixture of propylene glycol, ethylene glycol, and one or more of methanol, 2-propanol, glycerol, lactic acid, glyceric acid, butanediols, sodium lactate, and sodium glycerate; and adding the hydrogenolysis product to a formulation as a replacement for petroleum derived propylene glycol or petroleum derived ethylene glycol. The hydrogenolysis product is 100% biobased as determined by ASTM International Radioisotope Standard Method D 6866.” 

...which reads on a bio-based MEG composition.  Moreover, with regard to the amounts in ppm, note that paragraph [0031] discloses that:

 the hydrogenolysis product comprises a mixture of propylene glycol and ethylene glycol containing minor amounts of one or more of methanol, 2-propanol, glycerol, lactic acid, glyceric acid, sodium lactate, butanediols, and sodium glycerate. As used herein, the term "butanediols" include 1, 2 butanediol, 1, 3 butanediol, 1, 4 butanediol, 2, 3 butanediol, and mixtures of any thereof. According to certain embodiments, the hydrogenolysis product may comprise 0.1% to 99.9% by weight of propylene glycol 0.1% to 99.9% by weight of ethylene glycol 0% to 99.9% by weight of methanol, 0% to 99.9% by weight of 2-

The reference does not disclose the use of the additional diols such as 1,2-pentanediol1,2-hexanediol 1,2-cyclopentanediol and 2—(5-methyltetrahydro-2-furanylmethoxylethanol.
 However, the reference does teach  in paragraph [0012] that other diols may be used with the monoethylene glycol, including but not limited to the propylene glycol as well as butane diol which are similar and/or homologs of those diols claimed by applicants. 
Thus, since the reference teaches that several different diols may be used together with the MEG, and since those diols disclosed are commonly employed in the art for the same purpose, i.e. to produce polyesters,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to 
1) use each of the diols disclosed together as well as those similar or homologs thereof, since such usage is disclosed and , generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). When chemical compounds have “very close” structural similarities and similar utilities, without more a prima facie case may be made, In re Wilder, 563 F.2d 457 In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995). The necessary motivation to make the claimed compound, and thus the prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties. In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979).
and 2) employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
More specifically with regard to the amounts in ppm, note that paragraph [0031] discloses that
 the hydrogenolysis product comprises a mixture of propylene glycol and ethylene glycol containing minor amounts of one or more of methanol, 2-propanol, glycerol, lactic acid, glyceric acid, sodium lactate, butanediols, and sodium glycerate. As used herein, the term "butanediols" include 1, 2 butanediol, 1, 3 butanediol, 1, 4 butanediol, 2, 3 butanediol, and mixtures of any thereof. According to certain embodiments, the hydrogenolysis product may comprise 0.1% to 99.9% by weight of propylene glycol 0.1% to 99.9% by weight of ethylene glycol 0% to 99.9% by weight of methanol, 0% to 99.9% by weight of 2-

Consequently, the amounts and diols read on or overlap applicants claimed amounts.  
With regard to claims 9 and 10 comprising any one or more of the following:

from about 1 to about 20 ppm of 1,2-propanediol;
from about 1 to about 80 ppm of 1,2-butanediol;
from about 1 to about 500 ppm of 1,2-pentanediol;
from about 1 to about 20 ppm of 1,2-hexanediol;
from about 1 to about 20 ppm of 1,2-cyclopentanediol; and
from about 1 to about 100 ppm of 2-[(5-methyltetrahydro-2-furanyl)methoxy ethanol;

 and claim 10: 
from about 5 to about 10 ppm of 1,2-propanediol; 
from about 30 to about 70 ppm of 1,2-butanediol; 
from about 300 to about 450 ppm of 1,2-pentanediol; 
from about 5 to about 10 ppm of 1,2-hexanediol;
 from about 5 to about 10 ppm of 1,2-cyclopentanediol; 
and from about 60 to about 80 ppm of 2-[(5-methyltetrahydro-2-furanyl)methoxy] ethanol.


Note discussion in claim 9 above. 

With regard to claim 11 which is directed to a method of making a bio-based PET composition comprising the step of: reacting the MEG composition of claim 1 with terephthalic acid, furandicarboxylic acid, naphthalic acid, isophthalic acid, 2,6-naphthalenedicarboxylic acid, 2-(2-carboxyphenyl)benzoic acid, 2,5-furandicarboxylic acid, or any combinations thereof.

Note paragraph [0013] the reference describes 

“mixing a hydrogenolysis product with one of a bioderived saturated dicarboxylic acid monomer reagent and a bioderived unsaturated dicarboxylic acid monomer reagent to form a reaction mixture; and reacting the reaction mixture to afford the bioderived polyester polymer.”


With regard to claims 12-17 regarding a preform, container, bottle or product comprising a bio-based PET composition produced according to the method above.
Although the reference does not disclose the use of the composition to make a preform,  container or bottle, using the method as disclosed in claim 11, the claims 12-17 are is a product by process claim and thus dependent upon the product which may be made by a different process. Thus, although not biobased, US Pub 20100154376 discloses polyesters prepared from a different process comprising mixing a dicarboxylic acid, such as terephthalic acid or isophthalic acid and a monoethylene glycol which may contain other amounts of alkane diols, such as propane or butane diol, in the same or overlapping proportions as claimed to produce a preform or container. Note paragraph [0003] discloses the use of the polyester composition may be used to make, fibers or filaments in various forms/applications, bottles molded articles etc. 
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to prepare preform, containers or bottles from the polyester process as disclosed in the reference US Pub 20100154376 using the composition as disclosed in US Pub 20080103340 since, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 

`	With regard to claim 18, wherein the bio-based PET composition has an average entanglements per molecule (Mw/Me) greater than the average entanglements per molecule of an analogous oil-based PET composition.
In addition to the discussion above in claim 1, since the polyester composition is produced with the same reactants in the same manner, it is reasonable to conclude that the characteristics of the product would be the same. 

`	With regard to claim 19, wherein the bio-based PET composition has a zero shear rate viscosity of from about 890 to about 1700 Pa- s.
In addition to the discussion above in claim 1, since the polyester composition is produced with the same reactants in the same manner, it is reasonable to conclude that the characteristics of the product would be the same. 

With regard to claim  20, wherein the biobased PET composition has an intrinsic viscosity of from about 0.6 dL/g to about l.OdL/g.

 In conclusion, in  view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.
Obviousness-type Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 9-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of copending Application No. 16/348407.  
The present application claims in independent claim 1 a bio-based MEG composition comprising: monoethylene glycol (MEG); and
from about 1 ppm to about 5000 ppm of 1,2-propanediol C2-butanediol 1,2-pentanediol 1,2-hexanediol, 1,2-cyclopentanediol and2,5, -methyltetrahydro-2-furanemethoxylethanol. 
 In related application claims 12 and 13, the claims are directed to a bio-based polyester fiber produced according to the method of claim 1,  and claim 13 further comprising the polyester reaction product of: a bio-based MEG composition comprising a) monoethylene glycol (MEG); and b) from about 1 ppm to about 5000 ppm of 1,2-propanediol, 1,2-butanediol, 1,2-pentanediol, 1,2-hexanediol,    1,2-cyclopentanediol,    and    2-[(5-methyltetrahydro-2-furanyl) methoxy] ethanol; and a diacid composition.
With regard to the method claims, note beginning with Applicants’ independent claim 11, the claim is directed to a method of making a bio-based PET composition comprising the step of:
reacting the MEG composition of claim 1 with terephthalic acid, furandicarboxylic acid, naphthalic acid, isophthalic acid, 2,6-naphthalenedicarboxylic acid, 2-(2-carboxyphenyl)benzoic acid, 2,5-furandicarboxylic acid, or any combinations thereof.
Likewise, the related applications, in claim 1 is directed to a method of making a bio-based polyester fiber comprising the steps of:
-contacting a bio-based MEG composition with a diacid composition to form a polyester composition; and
-spinning and/or drawing the resulting polyester composition into a fiber; wherein the biobased MEG composition comprises: a) monoethylene glycol (MEG); and b) from about 1 ppm to about 5000 ppm of 1,2-propanediol, 1,2-butanediol, 1,2-pentanediol, 1,2-hexanediol, 1,2-cyclopentanediol, and 2-[(5-methyltetrahydro-2-furanyl)methoxy]ethanol.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the fiber made therefrom is made from the same identical composition. It would have been obvious to one having ordinary skill in the art at the time the invention was made to prepare fibers from the composition as disclosed in the reference since, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 

As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Improper Claim Dependency


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.